UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 09-6270


TERRY J. MOORE,

                         Plaintiff – Appellant,

                  v.

J. MILLER, Corrections Officer; A. TAYLOR, Corrections Officer;
CORRECTIONAL OFFICER BROWN; SERGEANT DAY,

                         Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00614-gec-mfu)


Submitted:   October 14, 2009                 Decided:   November 2, 2009


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry J. Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry   J.   Moore   appeals      the   district   court’s   orders

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006) and denying his motion for reconsideration.

We   have   reviewed     the   record   and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Moore v. Miller, No. 7:08-cv-00614-gec-mfu (W.D. Va.

Jan. 15, 2009; Feb. 11, 2009).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                        2